OPINION OF THE COURT
Harvey, J.
In October 1987, petitioner Western New York Milk Produc*51ers Cooperative Bargaining Agency submitted a request to the Department of Agriculture and Markets seeking to make certain amendments to the then existing "Western New York Milk Marketing Area” order (1 NYCRR part 21).1 As described in Matter of Western N. Y. Milk Dealers v Butcher (154 AD2d 43 [decided herewith]), statutorily required hearings with notice were held in conjunction with this request which ultimately resulted in the promulgation of certain amendments to the previously existing order. At issue in this proceeding is one provision of the amendments permitting milk marketers to divert an unlimited amount of milk receipts during March through August, and up to 70% thereof during the remaining months each year. However, a marketer who already had permission to divert milk as of April 15, 1988 under 1 NYCRR former 21.16 could divert the greater of such percentage or eight million pounds of milk per month.
Disturbed by that part of the provision allowing previously granted diversions to remain, certain of the petitioners herein specifically objected to that provision while, nonetheless, voting for respondent’s amendments on the whole. According to petitioners, the diversion designation impermissibly favored the intervenors in this proceeding. It appears that in January 1988, respondent had granted the application of intervenor J. Beres & Sons Dairy, Inc. (hereinafter Beres) for permission to divert milk from its plant in the Town of Lackawanna, Erie County, to the cheese plant of intervenor Sorrento Cheese Company, Inc. (hereinafter Sorrento), Beres’ parent company.
In June 1988, petitioners initiated this CPLR article 78 proceeding to review respondent’s two actions in granting the *52diversion designation to Beres and including the diversion designation in 1 NYCRR 21.17 (b). Supreme Court thereafter issued an order transferring the proceeding to this court pursuant to CPLR 7804 (g).2
Addressing the principal issues raised by the parties, we first find that respondent did not abuse his discretion by granting a diversion designation to Beres in January 1988 pursuant to 1 NYCRR former 21.16 (a).3 1 NYCRR former 21.16 (a) left the designation of diversion plants to the broad discretion of respondent when certain conditions were met (see, 1 NYCRR former 21.16 [b]). Significantly, petitioners do not allege in the case at bar that Beres failed to meet these conditions; instead, they argue only that respondent was obligated to solicit and consider their opinions prior to granting the diversion designation. However, nowhere in the relevant statutory or regulatory provisions is such a requirement presented or is a hearing mandated for such purpose. Accordingly, since petitioners have failed to argue or show that respondent’s determination granting the designation lacked a rational basis, there is no reason for us to annul that determination.
We turn now to respondent’s action in amending the order to include a provision excluding previously granted diversion designations from having to comply with the pooling restrictions for diverted milk contained in 1 NYCRR 21.17 (b). In our view, substantial evidence supports respondent’s inclusion of the alleged "grandfather” provision in the regulation. On this record, it cannot be said that it was irrational for respondent to conclude that recognizing previously granted diversions in the amended regulation would not adversely affect the availability of fluid milk for consumers. Evidence was introduced at the hearing establishing, inter alia, that there was a large reserve supply of milk available to "Class I” marketers for sale in fluid form to the affected areas and there was a shortage of milk available for use in dairy products of *53other types. Additionally, the milk used for fluid consumption in the affected areas was decreasing.
We find no support for petitioners’ apparent contention that the diversion designation benefits the intervenors at the expense of the public. The public would not be adversely affected by the order since, due to the surplus of milk, the amount diverted to Sorrento would not impact on the availability of fluid milk for consumers. At oral argument, the principal contention of petitioners was that the diversion grant to Sorrento permitted its manufacturing of Class II milk to be subsidized by the producers and dealers of Class I milk. The fact is, however, that the diversion designation to Sorrento has no effect upon the uniform price of milk paid to producers since the surplus Class II milk was always sold to manufacturers of one sort or another and the farmers were always paid the same price. The amendment to the order merely continues the same method of establishing the price as was previously used. In the event that the surplus disappears and the diversion to Sorrento creates or threatens to create a disruption in orderly marketing conditions, the diversion can be rescinded (21 NYCRR 21.17 [a]). While the intervenors are benefited by the amendment, such benefit is clearly incidental to respondent’s finding that the diversion designation was necessary to avoid adversely affecting established patterns of marketing.
Moreover, Sorrento, an extremely large purchaser of milk in the area, was experiencing difficulty in obtaining sufficient milk for its products despite the surplus of milk for fluid consumption. One of respondent’s duties is to assure the viability of the dairy industry to serve the interests of the consuming public (see, Agriculture and Markets Law § 258-k). Accordingly, he concluded that, without Sorrento’s continued presence in the market as a major purchaser of milk, the affected dairy farmers would not only have one less purchaser for their milk, but it would be far less likely that dairy farmers would be paid a price in excess of the minimum uniform price established by the milk marketing order. Since respondent’s decision was consistent with the purpose and intent of the Agriculture and Markets Law and was amply supported by the record, we decline to disturb it.
Finally, we note that the remaining contentions of the parties, including those raised by the intervenors in their brief, have been examined and have been found to be lacking in merit.

. Briefly, the primary purpose of these orders and the milk marketing statutes is "to assure an adequate supply of milk for the consuming public” (Matter of Friendship Dairies v Du Mond, 284 App Div 147, 153) by guaranteeing a minimum (or uniform) price to milk producers, thus ensuring the availability of a ready reserve of fluid milk to guarantee this minimum price. A milk marketing order provides for payment by milk marketers of minimum prices to producers according to milk usage and through milk pooling of the differing values of the various uses of milk to achieve an average (blend) price for producers. Class I milk is used for drinking and is sold at the highest price. Class II milk is used for manufacturing (e.g., cheese and ice cream) and brings a lower price. The effect of pooling is that all eligible farmers receive the equalized price. Diversion of milk is the delivery of milk purchased directly from a producer by a marketer to a plant other than the marketer’s pool plant. Although diverted milk is not formally utilized by the marketer, that milk is permitted to be pooled under the order and is treated as pool milk in determining the marketer’s obligation under the order.


. [1] Respondent incorrectly contends that the proceeding was improperly transferred since respondent’s action in amending the milk marketing order raised a substantial evidence question (see, Matter of Western N. Y. Milk Dealers v Butcher, 154 AD2d 43, 45-46, n 1). When an issue of substantial evidence is raised, Supreme Court "shall make an order directing that the proceeding be transferred” and the Appellate Division shall "dispose of all issues” (CPLR 7804 [g]).


. At the time that Beres was granted the diversion, respondent had not yet issued the final decision on the order amendments. Effective June 1, 1988, 1 NYCRR former 21.16 (a) was renumbered 1 NYCRR 21.17 (a).